Title: From Alexander Hamilton to William S. Smith, 27 February 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York Feby 27th. 1799—
          
          A General Court Marshall is to sit at Philadelphia on the thirteenth of next Month. It may happen that four Officers of your Regiment may be wanted to complete the Court. You will please to notify this number to hold themselves in readiness for a further order. As a Captain is among the persons to be tried it is proper that as many Captains as may can be conveniently had, may compose the Court.
          With consideration & Esteem I am Sir—your Obt. Sert.
          (Copy)
        